DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/17/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-8 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Fernando teaches a multilayer thermal insulation composite which may comprise a fibrous insulation layer, a superinsulation layer, and an inorganic heat absorbing layer (Pgs. 1-2, Paragraphs [0013]-[0015]). The inorganic heat absorbing layer is an endothermic layer which comprises inorganic fibers, a binder and an endothermic filler (Pg. 5, Paragraph [0062]). Yonaiyama teaches an inorganic fibrous shaped body containing bio-soluble inorganic fibers (Pg. 1, Paragraph [0005]). The fibers may be selected from silicon dioxide in a range from 50 to 82% by mass, calcium oxide in a range from 10 to 34% by mass, magnesium oxide in a range of less than 1% by mass, and may further contain alumina is a range of less than 5% by mass (Pg. 2, Paragraph [0028]-[0034]). Additionally, Yonaiyama teaches the presence of the fibers allows the shaped body to prevent deformation including having a ratio of linear shrinkage after heating of the shaped body at 1100°C for 24 hours of less than 3%.
However, the combination of Fernando in view of Yonaiyama and Krowl fails to teach either the first or the second heat absorbing material such that the endothermic filler is a particle formed from both magnesium phosphate hydrate and a binder, such that the binder in Fernando encompasses the endothermic layer and not just the endothermic filler.
Alsmeyer teaches an apparatus for catching and cooling a melt characterized by a porous body to which a pre-pressurized coolant is fed with a feed-flow rate which is limited by the flow resistance of the porous body (Pg. 1, Paragraph [0009]). The porous body may be formed of a composite porous material including a porous concrete which contains an aggregate and a binder and/or a ceramic (Pg. 1, Paragraph [0012]). The coolant is generally water (Pg. 2, Paragraph [0027]). The porous body is in contact with a sealing layer which may be a metal or a 
The combination of Alsmeyer fails to teach each of the limitations of claim 1 and the subsequent dependent claims 4-8 and 11-17, in particular, each of the limitations of claim 1 and that further described in previously presented claim 3 regarding “and is packed in a packing material that breaks at 70 to 130°C.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DANIEL P. DILLON
Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783